Citation Nr: 1212900	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 10 percent prior to July 24, 2008, for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a disability rating in excess of 30 percent prior to May 11, 2011, for PTSD.  

5.   Entitlement to a disability rating in excess of 70 percent effective May 11, 2011, for PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969, and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was initially presented to the Board in February 2010, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As presented to the Board in February 2010, the Veteran's appeal included the issue of entitlement to service connection for a bilateral foot disability.  In a December 2011 rating decision, the RO granted the Veteran service connection for callous formations of the bilateral feet.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Also in the December 2011 rating decision, the Veteran was granted a 70 percent disability rating, effective May 11, 2011, for his PTSD.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, and because this grant was not made effective from the date of the original claim, the issue of entitlement to an increased disability rating remains in appellate status.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 24, 2008, the Veteran's PTSD was characterized by angry outbursts, a depressed mood, and intrusive thoughts of his military service in Vietnam, resulting in moderate impairment.  

2.  Prior to October 3, 2009, the Veteran's PTSD continued to result in anger issues and depression, without difficulty understanding complex tasks or short or long term memory impairment, resulting in no more than moderate impairment.  

3.  Effective October 3, 2009, the Veteran's PTSD results in severe symptoms, including hypervigilance, nightmares, and increased social isolation, but without gross impairment in his thought process or communication, persistent danger of harm to himself or others, or an inability to perform the activities of daily living.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating of 30 percent and no higher prior to July 24, 2008, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to a disability rating in excess of 30 percent prior to October 3, 2009, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  

3.  The criteria for entitlement to a disability rating of 70 percent and no higher effective October 3, 2009, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In May 2006, May 2008, March 2010, June 2010, and July 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the May 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the August 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded a VA medical examination on several occasions, most recently in May 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks an increased initial rating for his PTSD.  This disability is rated as 10 percent disabling prior to July 28, 2008, 30 percent disabling prior to May 11, 2011, and 70 percent disabling thereafter.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders, which provides a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran was afforded a VA psychiatric consultation in May 2006.  At that time, he reported anxiety, a depressed mood, poor sleep, and low energy levels.  Onset of these symptoms was approximately five years ago, according to the Veteran.  He stated that during his first period of active duty, he was stationed at a field hospital in Vietnam, and was exposed to many killed and wounded soldiers and civilians.  He was currently taking medications for his symptoms.  He denied any nightmares, flashbacks, loss of attention span, or an inability to perform his work duties.  He was currently employed at a local VA medical clinic as a physician's assistant.  He was recently divorced, but maintained contact with his ex-wife and children.  Some alcohol use was reported, but he denied any recreational drug use.  He denied any legal difficulties.  He stated that during active duty, he was stationed in Vietnam, but did not participate in direct combat.  On objective evaluation, the Veteran was pleasant, cooperative, well-groomed, and without psychomotor retardation or abnormal involuntary movements.  He was alert and fully oriented.  His speech was normal in volume and pressure, and his mood was described as "okay".  His affect was congruent to his mood, and his thought processes were coherent and goal-directed.  He denied any hallucinations or delusions, or suicidal or homicidal thoughts or plans.  His memory was intact and his intelligence was within normal limits.  Insight and judgment were both fair.  The impression was of major depressive disorder, moderate, and anxiety disorder, and a Global Assessment of Functioning (GAF) score of 55 was assigned.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

A VA psychiatric examination was next afforded the Veteran in June 2007.  He stated he continued to receive individual counseling and medication for treatment of his psychiatric symptoms, which included a depressed mood, some sleep disturbances, and anxiety.  The Veteran had recently remarried.  He remained employed by VA, and indicated some social interaction at his church and with several friends.  He denied any substance abuse problems or legal difficulties.  On objective evaluation, the Veteran was alert and fully oriented, with no impairment in his thought processes or communication.  He reported no delusions or hallucinations.  Eye contact and speech rate and flow were excellent.  The Veteran was coherent and logical in his presentation.  No homicidal or suicidal thoughts or plans were reported.  His personal hygiene was excellent, and his remote memory was within normal limits.  No panic attacks were reported, but the Veteran reported some anxiety attacks.  His mood was moderately depressed.  Some impairment of impulse control was noted, with occasional angry outbursts towards coworkers.  The final impression was of PTSD, mild, with major depressive disorder, mild.  A GAF score of 65 was assigned.  A GAF of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  The Veteran was considered competent.  

A September 2007 letter was received from a co-worker at the VA medical clinic at which the Veteran was employed.  This co-worker stated that the Veteran was prone to angry outbursts toward both staff and patients.  He had in the past been both verbally abusive and physically threatening toward others, especially people of Asian descent.  He had also thrown objects at walls, and slammed doors when angry.  Additional statements from a friend, the Veteran's wife, and his mother all described him as socially isolated, anxious, and irritable due to his PTSD.  

A July 2008 VA psychiatric examination was afforded the Veteran.  His claims file was reviewed by the examiner.  The Veteran's PTSD symptoms included anger, insomnia, anxiety, and social isolation.  He denied any legal difficulties or substance abuse, and continued to be employed by VA at a medical clinic.  He reported attending church with his wife and maintaining some friendships in his community.  He was currently receiving medication and counseling through VA for his PTSD.  On objective evaluation, the Veteran was alert and fully oriented, with no impairment in thought processes or communication.  He denied delusions, hallucinations, or psychotic episodes, as well as suicidal or homicidal thoughts or plans.  He was able to maintain his personal hygiene as well as manage his household.  Remote and recent memory were both within normal limits.  No obsessive or ritualistic behavior was reported.  His speech was logical, coherent, and relevant.  Judgment and insight were also intact.  His mood was described by the examiner as neutral.  Occasional angry outbursts at work were reported by the Veteran, with verbal, but not physical, abuse of others.  The examiner confirmed a diagnosis of PTSD, with moderate symptoms.  The Veteran was considered competent to manage his personal finances, and a GAF score of 55 was assigned.  The examiner did not find that the Veteran's PTSD prevented all forms of employment, as the Veteran was currently employed in a stable work environment.  

A November 2008 written statement was received from the Veteran's clinical psychologist, who stated the Veteran was receiving individual therapy for his PTSD.  His symptoms included sleep disturbances, personal turmoil, intrusive thoughts, flashbacks, emotional detachment, anger, irritability, and hypervigilance.  The Veteran also experienced depression secondary to his PTSD.  The counselor suggested the Veteran consider retiring secondary to his PTSD symptoms.  

In a December 2008 written statement, the Veteran's wife stated that he continued to experience PTSD symptoms related to his military service in Vietnam, and that an increased rating was warranted.  

An October 2009 letter was received from the Veteran's VA psychologist.  The Veteran continued to be receiving individual counseling and medication for his PTSD.  His symptoms continued to include sleep disturbances, intrusive thoughts, flashbacks, emotional detachment, anger, irritability, and hypervigilance.  The Veteran's VA psychologist described the PTSD as chronic and severe, with recent deterioration in both his social and occupational functioning.  Another treatment summary was received from the VA psychologist in May 2011, describing similar symptomatology.  

Most recently, the Veteran was afforded a VA psychiatric examination in May 2011.  His claims file was reviewed in conjunction with his examination, and his wife was present for the examination.  He reported a history of outpatient treatment for his PTSD, with no hospitalizations.  He also used medications prescribed for his PTSD.  He denied any arrests or legal difficulties related to his PTSD.  The Veteran had retired from his job at VA in October 2009.  He frequently checked the locks on the doors of his house, even if he knows they are already locked.  He reported limited social interaction.  On objective evaluation, the Veteran was clean in appearance, alert, and fully oriented, with normal speech.  He was cooperative with the examiner, but initially irritable.  His affect was appropriate, and his mood was depressed.  His thought processes and content were within normal limits, as were his judgment and insight.  He denied any delusions or hallucinations.  His intelligence was above average.  Some obsessive or compulsive behavior was noted, including frequent scans of his house to check the locks, and eating the same foods every day.  Monthly panic attacks were also reported.  Suicidal, but not homicidal, thoughts were reported, but he denied any homicidal or suicidal plans.  His impulse control was considered poor.  Remote and recent memory were both within normal limits.  PTSD with major depressive disorder was diagnosed.  The examiner considered the Veteran competent to manage his personal care and finances.  A GAF score of 45 was assigned.  A GAF score of 50-41 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  The prognosis for the Veteran was considered poor; however, the examiner did not find the Veteran to be totally impaired for occupational or social purposes.  

The Veteran has also received private and VA outpatient treatment during the pendency of this appeal.  He has consistently reported a depressed mood, anxiety, occasional crying spells, avoidance of thoughts about his Vietnam service, hyperirritability, and occasional angry outbursts.  He has also been observed to be alert, fully-oriented, well-groomed, and able to converse in a normal fashion.  His insight and judgment have been described as good, and he has consistently denied suicidal or homicidal thoughts or plans.  A February 2006 clinical notation indicated a GAF score of 70.  A March 2006 clinical notation indicated a GAF score of 60, and noted panic attacks a few times per month.  A May 2007 clinical notation indicated a GAF score of 75.  By June 2007, however, another examiner indicated a GAF score of 62, and it was 50 in December 2007.  A GAF score of 45 was provided in February 2008, but was back up to 50 by November 2008.  

Considering first the period prior to July 24, 2008, the Board finds an increased rating, to 30 percent, is warranted.  According to the VA psychiatric treatment records for this period, the Veteran reported difficulty controlling his anger, a depressed mood, and intrusive thoughts of his Vietnam experiences.  His PTSD symptoms had played a role in the dissolution of his first marriage.  According to a September 2007 letter from a co-worker, the Veteran was prone to angry outbursts towards fellow workers, and would occasional throw objects due to his rage.  Overall, in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 30 percent rating, indicative of moderate impairment due to PTSD, is warranted for the period prior to July 24, 2008.  

This award results in a 30 percent initial rating effective from March 22, 2006, the date of the grant of service connection, to May 11, 2011, the effective date of the grant of a 70 percent rating.  Considering next entitlement to a disability rating in excess of 30 percent prior to May 11, 2011, the Board finds that a 70 percent evaluation is warranted effective October 3, 2009, the date he ceased working for VA, according to his treatment records.  Prior to that date, the Veteran exhibited increased frustration, irritability, and anger toward his co-workers and others at the VA clinic where he was employed.  He finally accepted retirement on October 3, 2009, according to a May 2011 VA clinical notation, due to his inability to adept any longer to the circumstances of his workplace.  Additionally, an October 2009 statement from his VA counselor described the Veteran's PTSD as chronic and severe, and suggested the Veteran cease employment due to the "high level of his PTSD symptoms."  Overall, in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 70 percent rating for PTSD is warranted effective October 3, 2009, the date he ceased employment.  

Prior to October 3, 2009, the Board does not find a disability rating in excess of 30 percent is warranted for the Veteran's PTSD during this period.  The evidence of record, including various VA examination reports, does not indicate a higher rating of 50 percent is warranted for his PTSD.  According to these reports, while the Veteran had reported heightened anger and irritability, he denied both homicidal and suicidal plans, though he did admit occasional suicidal thoughts.  He also did not report panic attacks more than once a week, and did not display difficulty understanding complex commands, as the Veteran worked as a physician's assistant during this time, performing physical examinations and other complex medical tasks.  He also did not exhibit any impairment of short or long term memory or impaired judgment or abstract thinking.  According to the July 2008 VA psychiatric examination report, his symptoms were moderate, and he was still attending church and socializing in his community.  His GAF scores ranged between 45 and 75 during this period, suggesting mild to serious symptoms.  Overall, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 30 percent for the period prior to October 3, 2009.  

Finally, the Board must consider entitlement to a disability rating in excess of 70 percent from October 3, 2009, to the present.  The evidence of record does not indicate total occupational and social impairment during this period due to the Veteran's PTSD, as would support a 100 percent disability rating.  The May 2011 examination report does not reflect gross impairment in thought processes or communication, as the Veteran's thought content and processes have generally been within normal limits at all times of record, and he has been able to communicate in a normal manner.  He has also denied persistent delusions or hallucinations, and has not displayed grossly inappropriate behavior.  Although he has reported some suicidal thoughts, he has denied any such plans, indicating he is not a persistent danger to himself or others.  At all times of record, he has displayed an ability to perform all activities of daily living, including maintenance of his personal hygiene, household, and finances, and all examiners of record have judged him competent to manage his VA benefits.  He has also not displayed disorientation to time, place, or person, and has displayed only mild to moderate memory impairment.  He has denied any legal difficulties related to his PTSD.  According to the May 2011 VA examination report, the Veteran was not totally impaired due to his PTSD.  Overall, the preponderance of the evidence is against a disability rating in excess of 70 percent after October 3, 2009, for the Veteran's PTSD.  Furthermore, the Board concludes that, as the Veteran has displayed an essentially similar level of impairment since the initiation of this appeal, staged ratings in excess of that already awarded are not warranted for any period during the pendency of this appeal.  See Fenderson, 12 Vet. App. at 119.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is retired after having worked for many years, and has not required hospitalization for his service-connected PTSD during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone prevents all forms of employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board awards the Veteran a 30 percent disability rating effective March 22, 2006, for his PTSD, and 70 percent effective October 3, 2009.  The Board also denies disability ratings in excess of 30 percent prior to October 3, 2009, and in excess of 70 percent thereafter.  As a preponderance of the evidence is against the award of disability ratings in excess of that awarded herein, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating of 30 percent and no higher from March 22, 2006, to July 24, 2008, for PTSD is granted.  

Entitlement to a disability rating of 70 percent effective October 3, 2009, for PTSD is granted.  

Entitlement to a disability rating in excess of 30 percent prior to October 3, 2009, and in excess of 70 percent thereafter is denied.  


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  In the Board's February 2010 remand, a VA audiological examination was ordered to determine the etiology of the Veteran's hearing loss and tinnitus.  An August 2010 examination was subsequently afforded him.  In rendering an opinion regarding the Veteran's claimed hearing loss and tinnitus, the examiner noted that the Veteran's hearing loss and tinnitus had their onset following service separation, and the service treatment records did not indicate ear or hearing problems during military service.  Hence, the Veteran's hearing loss was "not likely due to specific service noise."  Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), the U.S. Court of Appeals for Veterans Claims (Court) noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  Additionally, the examiner's opinion reflects an incorrect understanding of the evidentiary standard for the award of service connection.  Because the benefit of the doubt is to be afforded a claimant for VA compensation, VA must determine if it is at least as likely as not that a claimed disability is etiologically related to a disease, injury, or other incident of service.  In stating that the Veteran's hearing loss "is not likely due to specific service noise," the examiner placed on the Veteran the burden of demonstrating that such a nexus is likely, rather than suggesting that VA must show such a nexus is unlikely.  Thus, remand is required to afford the Veteran a new VA medical examination or opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination in order to address the etiology of any current hearing loss or tinnitus.  The claims file must be reviewed by the examiner in conjunction with the examination.  After fully examining the Veteran and reviewing the Veteran's medical history, to include his service treatment records, the audiologist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current bilateral hearing loss or tinnitus is related to any incident of service.  The audiologist should provide a clear rationale for all conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to mere speculation, he or she should discuss why such an opinion is not possible.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


